Citation Nr: 0627797	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to retroactive nonservice-connected pension 
payment benefits in excess $3,054.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to June 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that, on his January 2004 VA Form 9, Appeal 
to Board of Veterans' Appeals, the veteran requested a Travel 
Board hearing.  However, on subsequent correspondence dated 
January 2006, the veteran withdrew this request.  


FINDING OF FACT

The veteran's calculation for retroactive nonservice-
connected pension benefits does not account for the $4,965 in 
pension amounts previously paid to him or his $1,266 
overpayment.  


CONCLUSION OF LAW

The veteran's claim for nonservice-connected pension benefits 
in excess of $3,054 is without legal merit.  38 U.S.C.A. §§ 
1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 
3.273 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pension benefits are available to a veteran who is 
permanently and totally disabled due to non-service connected 
disabilities.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 
3.342(a) (2004).  Basic entitlement exists if the veteran had 
qualifying wartime service, is permanently and totally 
disabled due to non-service connected disability not due to 
his willful misconduct, who meets the net worth limitations, 
and if his annual income does not exceed the maximum annual 
pension rate.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(b)(3).  
See 38 C.F.R. § 3.23(a) (discussing the maximum annual rate 
for improved pension).      

A veteran's annual income includes the annual income of the 
veteran's dependent spouse and the annual income of each 
child of the veteran in the veteran's custody or to whose 
support the veteran reasonably contributes.  38 C.F.R. § 
3.23(d)(4).  Payments of any kind from any source shall be 
counted as income during the twelve-month annualization 
period in which received unless specifically excluded by law 
or regulation.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a); 
see 38 U.S.C.A. § 1503(a) and 38 C.F.R. § 3.272 (listing the 
monies and benefits excluded from income).  Gross income from 
a business, reduced by necessary operating expenses, is 
included as countable income.  38 C.F.R. § 3.271(c).  The 
maximum annual rate of improved pension for a veteran with 
one dependent was $11,115, effective from December 1, 1996; 
$11,349, effective from December 1, 1997; $11,497, effective 
from December 1, 1998; and $11,773, effective from December 
1, 1999; and $12,186, effective from December 1, 2000.  See 
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  

In determining the veteran's annual countable income, 
payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received, unless specifically excluded.  See 38 U.S.C.A. § 
501; 38 C.F.R. §§ 3.271, 3.272.  Whenever there is a change 
in the maximum annual pension rate, or in the veteran's 
family income, the monthly rate of pension payable shall be 
adjusted effective the date of change.  See 38 U.S.C.A. § 
501; 38 C.F.R. § 3.273.  

Here, by letter dated September 1999, the RO adjusted the 
veteran's VA pension benefits due to his receipt of $958 in 
unreported income from earnings in 1996.  The veteran's only 
other income were Social Security benefits in the amount of 
$520.50 from February 1996, $535.80 from December 1997, and 
$546.80 from December 1998.  The veteran's net income was 
them reduced by unreimbursed medical expenses totaling $1,001 
from February 1997 to February 1998, creating an overpayment 
of pension benefits. 

In March 2001, the veteran submitted a letter from a previous 
employer who employed him from January through February 1996, 
stating that the veteran received payments totaling $958 and 
received no other payment of any kind since March 1996.  In 
response, the RO adjusted the veteran's pension so that only 
payments from the February 1996 to February 1997 
annualization period were affected by his 1996 earnings.  
However, the RO also counted the veteran's $6,429 from Social 
Security (reducing the amount owed) and $1,001 in reported 
medical expenses (increasing the amount owed), which the 
veteran does not appear to consider. 

As mentioned above, the maximum annual rate of improved 
pension for a single veteran with one minor dependent child 
was $11,115, effective from December 1, 1996; $11,349, 
effective from December 1, 1997; $11,497, effective from 
December 1, 1998; and $11,773, effective from December 1, 
1999; and $12,186, effective from December 1, 2000.  See 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23.  The veteran's income for 
pension purposes is subtracted from these amounts to arrive 
at the annual rate of pension, then divided by 12 to arrive 
at the veteran's monthly pension rate.  

Specifically, an audit provided to the veteran showed that 
the he was paid $1,390 from February to November 1997, $142 
in December 1997, $1,045 from January 1998 to November 1998, 
$1,176 from December 1998 to November 1999, and $1,212 from 
December 1999 to November 2000.  This resulted in a total of 
$4,965 paid to the veteran from February 1997 to November 
2000.  The audit showed that the veteran was owed $2,190 from 
February to November 1997, $222 in December 1997, $1,925 from 
January 1998 to November 1998, $2,136 from December 1998 to 
November 1999, $2,172 from December 1999 to November 2000, 
and $1,504 from December 2000 to July 2001.  This resulted in 
a total of $10,149 owed to the veteran from February 1997 to 
November 2000.  Thus, the audit showed that the veteran was 
entitled to retroactive accrued benefits of $5,184, less a 
remaining overpayment of $1,266, which resulted in $3,054 in 
retroactive nonservice-connected pension benefits due.  

The veteran maintains that he is entitled to retroactive 
nonservice-connected pension benefits in excess of $3,054, 
which he believes were owed him at the time of the August 
2001 readjustment.  By letter dated February 2001, the 
veteran requested payment in the amount of $300 per month for 
6 years of lost income.  Specifically, he believes he is 
entitled to accrued benefits in the amount of $15,069, a sum 
he arrives at by multiplying each monthly check amount by the 
number of months he should have received each check amount 
since February 1997 ($219 for 10 months effective February 
1997; $222 for 13 months effective December; $175 for 11 
months effective January 1998; $178 for 12 months effective 
December 1998; $181 for 12 months effective December 1999; 
and $188 for 20 months effective December 2000).  

The Board has considered the veteran's argument, however, the 
veteran's calculations are incorrect because they do not 
account for the pension amounts previously paid to him 
(totaling $4,965) and the amount of his overpayment (totaling 
$1,266).  Further, as noted above, the RO also counted the 
veteran's $6,429 from Social Security and $1,001 in reported 
medical expenses, which the veteran does not appear to 
consider. 

For these reasons, the Board finds that entitlement to 
retroactive nonservice-connected pension benefits in excess 
$3,054 is not in order.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated October 2003, as well as 
information provided in the January 2004 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the January 2004 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the August 
2001 decision on appeal in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the veteran has 
not made any showing or allegation of any defect in the 
provision of notice that resulted in some prejudice toward 
him.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error. 

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records.  In 
addition, the veteran provided letters from former employers 
as well as lay evidence in the form of personal statements.  
There have been no allegations of outstanding evidence.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A.  § 5103A.      

ORDER

Retroactive nonservice-connected pension benefits in excess 
$3,054 are denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


